In a proceeding to stay arbitration of an uninsured motorist claim, the additional respondent Salvation Army appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.H.O.), dated February 4, 2000, which granted the petition.
Ordered that the order is affirmed, with costs.
The decision of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not be reached on any fair interpretation of the evidence, especially in cases resting in large part on the credibility of witnesses (see, Matter of State Farm Mut. Auto. Ins. Co. v Mucerino, 275 AD2d 464; Matter of Allstate Ins. Co. v McMahon, 251 AD2d 571, 572). *577Here, a review of the record supports the Supreme Court’s conclusion that the appellant’s vehicle was involved in the accident at issue. Since there was no dispute that the appellant’s vehicle was insured, the petition to stay arbitration was properly granted. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.